Filed 12/15/22 P. v. Sams CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080416

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. RIF1601743)

 JAMES PLAS SAMS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
John D. Molloy, Judge. Affirmed.
         James Plas Sams, in pro. per.; and Marilee Marshall, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         A jury convicted James Plas Sams of corporal injury of a spouse (Pen.

Code,1 § 273.5, subd. (a)) and assault with a deadly weapon (§ 245,
subd. (a)(1)). He admitted two serious felony priors (§ 667, subd. (a)) and two




1        All further statutory references are to the Penal Code.
strike priors under section 667, subdivisions (b)-(i). The court struck one of
the strike priors and imposed an 18-year prison sentence.
      Sams appealed his conviction, and this court affirmed the conviction in

an unpublished opinion. (People v. Sams (July 10, 2018, D073709).)2 We
affirmed the convictions but struck one of the serious felony priors, thus
reducing the prison sentence to 13 years.
      In March 2022, Sams filed a petition for resentencing under
section 1170, subdivision (d). The court denied the petition. Sams filed a
motion for reconsideration citing Assembly Bill Nos. 124 and 2169 which was
also denied.
      Sams filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Sams the opportunity to
file his own brief on appeal. He has responded by filing a supplemental brief,
which we will discuss below.
      We will not include a statement of facts in this opinion. Our previous
opinion discusses the facts extensively. There is no need to repeat them here.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Whether the court prejudicially erred


2     We have granted appellate counsel’s request to take judicial notice of
our records in case No. D073709.
                                       2
under Assembly Bill Nos. 124 and 2169 when it failed to rule on that aspect
of Sams’s motion.
      Sams has filed a supplemental brief. In his brief, he disputes the
credibility of the prosecution witnesses at trial. He contends his appellate
counsel is incompetent and should be relieved. Sams states although the
trial court judge was presented with the law regarding resentencing, the
court either did not understand it or chose to ignore it. We have reviewed the
record and carefully considered the supplemental brief. Sams has not raised
any arguable issues for reversal on appeal.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Sams on this appeal.
                                DISPOSITION
      The order denying Sams’s petition for resentencing is affirmed.




                                                      HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




DO, J.




                                       3